Citation Nr: 0710283	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-34 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD) prior to February 1, 2004, 
and a rating higher than 50 percent from that date onward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from May 1949 to August 
1952.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which, in relevant part, denied the veteran's claim for a 
rating higher than 30 percent for his PTSD.  A more recent 
August 2005 RO decision during the pendency of his appeal, 
however, increased his PTSD rating from 30 to 50 percent - 
effective February 1, 2004.  He has since continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (he is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).  So the issue now is whether he was entitled to a 
rating higher than 30 percent prior to February 1, 2004, and 
whether he has been entitled to a rating higher than 50 
percent since.

In March 2007, the Board granted the veteran's motion to 
advance his case on the docket because of his age.  
38 U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).  


FINDINGS OF FACT

1.  The greater weight of the evidence shows that, prior to 
February 1, 2004, the veteran's PTSD was manifest by chronic 
insomnia, frequent combat-related nightmares, occasional 
flashbacks or intrusive memories about combat, 
claustrophobia, a marked reluctance to be in crowds or in 
situations where he felt exposed, and depressed mood, 
including feelings of hopelessness and sadness.  Those 
symptoms, at most, caused moderate functional impairment.  



2.  The greater weight of the evidence shows that, beginning 
February 1, 2004, the veteran's PTSD was manifest by more 
frequent memories of casualties in Korea, increased 
depression and alienation, substantial social withdrawal, 
no interest in hobbies or recreational activities, some 
trouble concentrating, worsened social withdrawal, and 
significantly depressed mood.  Those symptoms caused 
moderately severe functional impairment.  


CONCLUSIONS OF LAW

1.  Prior to February 1, 2004, the criteria were not met for 
a rating higher than 30 percent for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, and 4.130, Code 9411 (2006).  

2.  Since February 1, 2004, the criteria have not been met 
for a rating higher than 50 percent for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, and 4.130, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession pertaining to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a November 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through June 2005 have been obtained and he 
was provided two VA compensation examinations, including to 
assess the severity of his PTSD - the dispositive issue.  He 
has not identified any additional evidence that needs to be 
obtained.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  So the Board finds that the duty to assist has been 
met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in March 2004 - so not until after sending the veteran 
a VCAA letter in November 2003.  Consequently, there was no 
error in the timing of the VCAA notice.  Cf., Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  

The veteran's claim in this case is for an increased rating, 
rather than for service connection (which has been granted).  
However, although he was provided notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, he was not provided notice of the 
type of evidence necessary to establish an effective date if 
this benefit is granted.  Nevertheless, because the Board is 
denying his claim for an increased rating for both of the 
stated periods at issue, the downstream effective date 
element of his claim is moot.  Accordingly, the Board finds 
no evidence of prejudicial error in proceeding with final 
appellate consideration of his claim at this time.  See 
Mayfield v. Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126.  

The general rating formula for mental disorders provides 
that:  for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated.



For occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, a 10 percent rating is appropriate.

If a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication a 0 percent evaluation is to be assigned.

38 C.F.R. § 4.130, Code 9411.  

A prior July 2002 RO decision granted service connection for 
PTSD and assigned a 30 percent initial rating retroactively 
effective to November 15, 2001.  The veteran was notified of 
that decision and apprised of his procedural and appellate 
rights, including his right to request a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  And he did not file a notice of disagreement (NOD) 
with that decision within one year after receiving notice of 
it, so that decision became final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302 (2006).

Although, as mentioned, the March 2004 RO decision now at 
issue on appeal initially denied an increased rating for the 
veteran's PTSD, a subsequent rating decision in August 2005 
- during the pendency of this appeal, increased the PTSD 
rating to 50 percent, but only effective as of February 1, 
2004.  Thus, the Board must consider whether the veteran was 
entitled to a rating higher than 30 percent prior to February 
1, 2004, and whether he has been entitled to a rating higher 
than 50 percent since.

The veteran was provided a VA psychiatric compensation 
examination in November 2003 after filing his claim for an 
increased rating in October 2003.  It was noted that he had 
continued receiving outpatient treatment at a VA facility 
since his last examination in July 2002.  He stated that he 
was reluctant to take some of the medication prescribed for 
his PTSD because he wanted to remain alert to care for his 
wife's needs; she was suffering from progressive dementia.  
The veteran indicated that he did not obtain any substantial 
benefit from his medications, however.  Since the last 
examination, he had begun individual counseling sessions, 
preferring those over group sessions, where he found it 
difficult to tolerate interactions with other veterans.  He 
stated that he had not felt any substantial lessening of his 
PTSD symptoms, however.  His current symptoms included 
chronic insomnia, frequent combat-related nightmares, and 
occasional flashbacks or intrusive memories about combat.  He 
actively avoided memories and feelings about his military 
service.  He also distanced himself emotionally from his wife 
and children.  He described claustrophobia, which the 
examiner indicated was most likely a progression of 
hypervigilance.  He also reported a marked reluctance to be 
in crowds or in situations where he felt exposed.  He felt 
his life had little purpose, beyond caring for his wife.  The 
examiner noted that, in addition to and complicating the PTSD 
symptomatology, the veteran also reported increasingly 
depressed mood, including feelings of hopelessness and 
sadness, related to his wife's deteriorating cognitive 
abilities and the demands of caring for her.  

On objective mental status evaluation, the veteran's mood was 
dysphoric; his affect was constricted and primarily negative 
- he became visibly distressed while discussing his wife's 
condition.  He admitted to passive suicidal ideation, 
without any current plan.  There was no impairment of 
communication or thought process - his thinking was somewhat 
tangential, but logical and goal oriented.  He denied any 
hallucinations or delusions.  There was no impairment in his 
abilities to conduct his daily activities.  He did report 
possible panic attacks triggered by being in enclosed spaces, 
which caused him to avoid crowds or settings where he may 
feel trapped.  Long term and short term memory was intact, 
and attention and concentration were adequate.  Judgment and 
insight were noted to be present.  Although he was not 
currently employed (in fact, was retired), he reported 
previous difficulties on the job related to irritability, but 
he indicated he was well regarded at work.  He had worked in 
several volunteer positions since his retirement, 
but had left a hospice job because it triggered memories of 
his experiences in Korea.  The examiner assigned a current 
Global Assessment of Functioning (GAF) score of 55 and 
explained this score was applicable during the previous year 
and indicated the veteran had moderate symptoms or moderate 
difficulty in social or occupational functioning.  

In responses to a questionnaire provided by the veteran's 
representative in February 2004, the veteran's treating VA 
psychiatrist listed his symptoms as difficulty in adapting to 
stressful circumstances, sleep disturbances, moodiness, 
depression, nightmares, and flashbacks.  He assigned a 
current GAF score of 50.  

A VA clinic record dated in October 2004 by the same 
psychiatrist listed similar symptoms, but indicated there had 
been "partial improvement."  But he listed a lower GAF 
score of 48.  A report in November 2004 indicated the veteran 
was experiencing many emotions following his wife's recent 
sudden death, including loneliness, loss, and recurrent 
distressing thoughts about war.  The examiner noted, however, 
there was no evidence of major depression.  In March 2005 the 
veteran reported that he had been distressed - isolating 
himself, avoiding family gatherings and other social 
activities, being increasingly irritable, not going to malls 
or movies, shopping when it was almost deserted, having 
recurrent distressing thoughts of war, and not sleeping well.  
Another VA psychiatrist indicated in May 2005 the veteran 
still felt depressed with occasional suicidal thoughts, but 
without serious planning.  

The veteran had another VA psychiatric compensation 
examination in June 2005.  The examiner noted the veteran 
lived alone and seldom went out.  He would read and watch 
television, and would occasionally see his children.  The 
report indicates that one of his adult children had died in 
February 2004.  He indicated that he had experienced more 
frequent memories of casualties in Korea since his wife's 
death and had experienced increased depression and alienation 
since his son's death.  He reported substantial social 
withdrawal, rarely leaving his house if he thought he would 
be around strangers.  He indicated he had no interest in 
hobbies or recreational activities and had some trouble 
concentrating well enough to watch television programs or to 
read.  He also said his social withdrawal and disinterest had 
become worse since his last examination, especially since his 
wife's death.  The clinical findings noted by the examiner 
were essentially as previously reported.  The examiner did 
note, however, that the veteran reported significantly 
depressed mood since his wife's and son's deaths, as well as 
greater disinterest in significant activities and greater 
social withdrawal.  The examiner indicated that it was not 
possible to separate the veteran's depression from his 
symptoms due to PTSD.  But the examiner did state that it was 
likely the bereavement had exacerbated the veteran's 
numbing/avoidance symptoms associated with his PTSD.  
The examiner characterized the veteran's symptoms as moderate 
to severe, recurring on a daily basis.  He assigned a GAF 
score of 47, with scores ranging from 46 to 50 over the 
previous year.  

As mentioned, the RO increased the rating for the veteran's 
PTSD from 30 percent to 50 percent effective February 1, 
2004, based primarily on his increased symptomatology 
following the death of his son in February 2004, in the 
absence of information showing the exact date of his death.  

The preceding November 2003 VA examiner did not describe any 
significant change in the veteran's PTSD symptoms since the 
earlier examination in 2002, on which the 30 percent rating 
was previously based.  Moreover, the manifestations described 
by the examiner and the veteran and, importantly, as 
characterized by the examiner, do not indicate more than 
"moderate" functional impairment.  The examiner's use of 
this term in describing the severity of the veteran's PTSD 
is not altogether dispositive of the claim, but the choice of 
this word is nonetheless probative evidence to be considered 
in making this determination. See 38 C.F.R. §§ 4.2, 4.6.  And 
as reported by the veteran and that examiner, 
those manifestations are commensurate with not more than a 30 
percent rating.  

From February 1, 2004, onward, however, examiners repeatedly 
reported worsened symptoms and listed lower GAF scores, 
indicative of more severe impairment.  As the June 2005 
examiner indicated, the veteran had experienced more 
depression, isolation, and withdrawal since his son's death 
in February 2004 and, particularly, since his wife's death 
later that same year in November 2004.  

So beginning February 1, 2004 - in the absence of specific 
evidence as to the exact date of the veteran's son's death 
that month - the manifestations of the veteran's PTSD 
worsened to cause "moderately severe" functional 
impairment, with more severe depression and panic attacks, 
disturbances in motivation and mood, and more severe 
withdrawal, so as to warrant a higher 50 percent rating.  


And, again, this was a VA examiner's characterization of the 
additional severity of the PTSD (now describing it as 
"moderately severe" versus merely "moderate").  
See 38 C.F.R. §§ 4.2, 4.6

The medical and other evidence does not suggest the veteran 
has ever reached the level of "severe" social and 
industrial impairment from his PTSD - as would be indicated 
by symptoms such as impairment of thought processes, near-
continuous panic or depression, impaired impulse control, 
disorientation, or neglect of personal appearance to warrant 
an even higher 70 percent rating.  See 38 C.F.R. § 4.7.

In summary, the Board concludes that the requirements are not 
met for a rating greater than 30 percent prior to February 1, 
2004, and/or for a rating greater than 50 percent beginning 
February 1, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10, and 4.130, Code 9411.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular rating may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
the regular schedular standards adequately describe and 
provide for the veteran's disability level.  There is no 
indication he has ever been hospitalized for treatment of his 
PTSD since his separation from service, much less on a 
frequent basis.  Rather, his treatment has been on an 
outpatient basis, and he prefers individual to group 
counseling.  Neither does the record reflect marked 
interference with his employment, meaning above and beyond 
that contemplated by his current schedular ratings.  
See 38 C.F.R. § 4.1.  He has submitted no evidence of 
excessive time off from work due to his PTSD or of 
concessions made by his employer because of it.  
He, admittedly, is retired.  And although there reportedly 
were times in his former job when his PTSD affected his 
performance, he did not stop working because of his PTSD and 
was not dismissed from his job because of it.  He also had 
held 


several volunteer jobs since retiring, and although they, 
too, may have presented some problems as a result of his 
PTSD, his 30 and 50 percent ratings take this into 
consideration and, indeed, fully contemplate this 
possibility.  See again 38 C.F.R. § 4.1.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96 (Aug. 16, 1996).  

For these reasons and bases, the veteran's increased rating 
claims must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in his favor.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

A rating higher than 30 percent for PTSD prior to February 1, 
2004, is denied, as is a rating higher than 50 percent for 
this condition from that date onward.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


